 



Exhibit 10.4
AGREEMENT

1.   I consent to permit the Company until December 31, 2006 to have the
registration statement on Form S-1 (Registration No. 333-136992) declared
effective before it is considered in default of the registration requirements of
Section 5.8(a) of the Securities Purchase Agreement dated June 29, 2006. This
consent shall only be effective if it is agreed to by all the parties to the
Securities Purchase Agreement. If the Company does not have the registration
statement declared effective on or before December 31, 2006, the provisions of
the Purchase Agreement which impose any liquidated damages or other charges or
penalties on the Company with respect to the failure to do so are not waived and
all such liquidated damages shall be determined in strict accordance with the
terms of the Purchase Agreement as originally written.

ý Yes, I consent
o No, I do not consent

2.   In the event that parties to the Securities Purchase Agreement do not
unanimously agree to extend the date by which the Company must have the
registration statement on Form S-1 (Registration No. 333-136992) declared
effective to December 31, 2006, I agree to allow the Company to satisfy any
Default Payments (as defined in the Securities Purchase Agreement) owed to me
through the issuance to me of additional shares of common stock at the rate of
one share of common stock for each dollar of Default Payment owed me. Such
shares to be issued by the 15th of the month following the month the Default
Payments are earned.

ý Yes, I agree
o No, I do not agree
 
Signed: /s/ Richard P. Kiphart
 
Name: Richard P. Kiphart
 
Date: 11/2/2006

